[Cite as Hazel v. Knab, 130 Ohio St.3d 22, 2011-Ohio-4608.]




                HAZEL, APPELLANT, v. KNAB, WARDEN, APPELLEE.
          [Cite as Hazel v. Knab, 130 Ohio St.3d 22, 2011-Ohio-4608.]
Habeas corpus—Dismissal of petition affirmed—R.C. 2969.25(C)—Failure to
        include certified statement of inmate account balance in affidavit of
        indigency is fatal defect.
             (No. 2011-0825—Submitted September 7, 2011—Decided
                                  September 15, 2011.)
       APPEAL from the Court of Appeals for Ross County, No. 11CA3231.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Corey Hazel, for a writ of habeas corpus to compel his
release from prison. As the court of appeals correctly held, Hazel’s petition was
defective because although he filed an affidavit of indigency and sought waiver of
prepayment of the court’s filing fees, he failed to include in his affidavit of
indigency a statement setting forth the balance in his inmate account for each of
the preceding six months, as certified by the institutional cashier, in violation of
R.C. 2969.25(C). “The requirements of R.C. 2969.25 are mandatory, and failure
to comply with them subjects an inmate’s action to dismissal.” State ex rel. White
v. Bechtel, 99 Ohio St.3d 11, 2003-Ohio-2262, 788 N.E.2d 634, ¶ 5. Hazel’s
subsequent filing of the statement did not cure the defect. See R.C. 2969.25(C);
see also Fuqua v. Williams, 100 Ohio St.3d 211, 2003-Ohio-5533, 797 N.E.2d
982, ¶ 9. And although Hazel attempts to excuse his noncompliance with R.C.
2969.25(C) by citing a purported prison policy, which he attached to his reply
brief, we cannot consider any evidence that is not part of the record on appeal.
                              SUPREME COURT OF OHIO




See State ex rel. Albourque v. Terry, 128 Ohio St.3d 505, 2011-Ohio-1913, 947
N.E.2d 169, ¶ 3.
       {¶ 2} Moreover, because Hazel either raised or could have raised his
claims in a previous habeas corpus case, see Hazel v. Knab, 125 Ohio St.3d 1460,
2010-Ohio-2753, 928 N.E.2d 736, res judicata barred him from filing a successive
habeas corpus petition in the court of appeals. See Goins v. Pineda, 128 Ohio
St.3d 358, 2011-Ohio-529, 944 N.E.2d 660.
       {¶ 3} Finally, because Hazel’s petition did not state a facially valid habeas
corpus claim, the appellate court’s dismissal without prior notice was proper and
in accordance with the basic, summary procedure of R.C. Chapter 2725. Wells v.
Hudson, 113 Ohio St.3d 308, 2007-Ohio-1955, 865 N.E.2d 46, ¶ 9; Chari v. Vore
(2001), 91 Ohio St.3d 323, 327, 744 N.E.2d 763.
       {¶ 4} Therefore, the court of appeals properly dismissed Hazel’s habeas
corpus petition, and we affirm the judgment.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               __________________
       Corey Hazel, pro se.
       Michael DeWine, Attorney General, and Hilda Rosenberg, Assistant
Attorney General, for appellee.
                           ______________________




                                         2